ABBATE, Judge
DECISION
This Court in the above-entitled matter denied a preliminary hearing at the request of defense counsel. This Court once again, adheres to its original ruling. The defendant has come before the Court to plead on an information (emphasis mine) duly signed by an assistant attorney general. A preliminary examination does not have to be held if an information is filed. Rule 5(c) is only applicable where a person is arrested under a warrant, or without a warrant, and a complaint is issued in compliance with Rule 4(a). The purpose of a preliminary examination has no other purpose than to afford a person an opportunity to challenge the existence of probable cause. It serves no useful purpose to have a preliminary examination after an information has been filed by the Office of the Attorney General. See Roddy v. United States, 296 F.2d 9.